ITEMID: 001-4663
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: SLAVOV v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Gaukur Jörundsson;Josep Casadevall
TEXT: The applicant, a stateless person, was born in Bulgaria in 1939. Before the Court he is represented by Mr Henrik Olsson, a lawyer practising in Stockholm.
The applicant moved to Sweden from Bulgaria in 1965. Since more than eight years, he is married to a Swedish national, A.S. He also has a 23 year old daughter who lives in Sweden.
As from 1968 the applicant has been convicted on many occasions for serious and repeated crimes, inter alia crimes against property, including robbery, as well as smuggling of goods and narcotics offences of an aggravated nature. He has been sentenced to the following terms of imprisonment: 1972 - 2 years, 1974 - 2 years, 1977 - 7 years, 1980 3 years, 1985 - 5 years. He was released on probation on 27 February 1991. At that time, 2 years and 10 months of his sentences had not been served.
The applicant’s expulsion from Sweden was ordered in 1972 and 1980. However, by a Government decision of 29 April 1982, the expulsion orders were revoked by pardon as the applicant risked political persecution in Bulgaria. Having regard to that decision, the District Court (tingsrätten) of Huddinge, in its 1985 judgment, refrained from ordering the applicant’s expulsion.
In May 1992 the applicant was charged with having possessed and stored, with the intention to sell, 389 grams of amphetamine in April 1992. However, on 25 May 1992, the District Court of Huddinge acquitted the applicant.
By a judgment of 8 June 1993 the District Court of Nacka convicted the applicant for two narcotics offences, one of which was considered as aggravated, illegal possession of a weapon and falsification of a passport. All the crimes had been committed in March 1993. The more serious narcotics offence involved the possession and storage, with the intention to sell, about 5 kilograms of amphetamine. The applicant was sentenced to six years in prison. Further, the court ordered his expulsion from Sweden and issued a prohibition on his return. When fixing the applicant’s prison sentence, the court had regard to the detriment suffered by him on account of the expulsion.
The public prosecutor appealed against the Huddinge District Court judgment and the applicant appealed against the Nacka District Court judgment.
The Svea Court of Appeal (Svea hovrätt) joined the two cases and gave judgment on 12 August 1993. Reversing the judgment of the District Court of Huddinge, it found the applicant guilty of the narcotics offence committed in April 1992. It upheld the judgment of the District Court of Nacka in regard to the finding of guilt, the expulsion order and the prohibition on return. Having regard to the expulsion order, it sentenced the applicant to a total of seven years’ imprisonment.
On 15 September 1993 the Supreme Court (Högsta domstolen) refused the applicant leave to appeal.
In 1994, at his own request, the applicant lost his Bulgarian citizenship.
According to a medical certificate issued on 22 January 1996 by S.A., a licensed psychologist at Hall Prison, the applicant had mental problems due to the expulsion order and had expressed the intention not to commit any crimes in the future. S.A. expressed that, with increased age, criminal activities tend to decrease.
On several occasions thereafter the applicant requested the Government to exercise its power under Chapter 7, Section 16 of the Aliens Act to annul the expulsion order. All his requests were denied. The last decision was taken by the Government on 2 July 1998.
The applicant was released on probation on 4 October 1997 and was expelled from Sweden on 30 June 1998. His wife left Sweden and joined him soon thereafter.

